81 F.3d 159
In re In Matter of Libel and Petition of Kristie LeighEnterprises, Inc., as Owner of M/V KRISTIE LEIGH, forExoneration from or Limitation of Liability; In Matter ofLibel and Petition of Kristie Leigh Enterprises, Inc. asOwner of M/V KRISTIE LEIGH, Gateway Tugs, Inc., as Owner ProHac Vice, of M/V KRISTIE LEIGHv.American Commercial Lines, Inc., Norma L. Castillo, asSurviving Spouse of Daniel Castillo, Estate ofDaniel Castillo, for and on Behalf ofall Persons entitled to Recover
NO. 94-60551
United States Court of Appeals,Fifth Circuit.
Feb 14, 1996
S.D.Tex., 72
F.3d 479

1
DENIALS OF REHEARING EN BANC.